Citation Nr: 0707128	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-33 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether the reopened claim 
should be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, secondary to a left knee 
disability, and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 1979 to November 1979, with several subsequent 
periods of active and inactive duty for training (INACDUTRA) 
as a member of the Army National Guard in Puerto Rico. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied entitlement to service connection 
for status post left knee arthroscopic surgery and mild 
degenerative joint disease (DJD) and for bipolar disorder, 
formerly diagnosed as major depression with psychotic 
features.   

The Board remanded the claim in March 2006 for further 
development.  In a supplemental statement of the case issued 
in November 2006, the RO denied the claims.  The case has 
been returned to the Board for further appellate review.

The Board finds that there is a prior decision in January 
2003 wherein the RO denied entitlement to service connection 
for status post left knee arthroscopic surgery and mild DJD 
and for major depression with psychotic features.  The 
appellant was notified of the decision and did not appeal, 
thus, the decision became final.  Accordingly, the issues 
have been recharacterized as shown on the title page to 
reflect this.  Although the appellant has not been notified 
of the pertinent law and regulations to reopen a previously 
denied claim, inasmuch as the Board finds that new and 
material evidence has been received to reopen the claims, 
there is no prejudice to the appellant to proceed with a 
decision on whether new and material evidence has been 
received.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).




FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied 
entitlement to service connection for status post left knee 
arthroscopic surgery and mild DJD and for major depression 
with psychotic features.  The appellant was notified by 
letter dated in January 2003 of the decision.  He did not 
appeal that decision, and it became final.  

2.  Evidence received since the January 2003 rating decision 
relates to an unestablished fact necessary to substantiate 
the claims for a left knee disability and for a psychiatric 
disorder, is not cumulative and redundant, and by itself or 
in connection with the evidence previously of record, raises 
a reasonable possibility of substantiating the claims.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's left 
knee disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the left knee was diagnosed within one year 
after separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's 
psychiatric disorder either had its onset in service or 
preexisted service and was permanently worsened therein, or 
is secondary to a left knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a left knee disorder 
has been received, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  A chronic acquired left knee disorder was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
to include as secondary to a left knee disorder has been 
received, and the appellant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

4.  Bipolar disorder was not incurred in or aggravated by 
active military service, is not secondary to a service-
connected disability, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and 
October 2006; a rating decision in March 2004; and a 
statement of the case in August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a appellant's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection also may be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

II. New and material evidence 

Evidence of record at the time of the prior decision in 
January 2003 included service medical records, VA examination 
reports, and private medical evidence.  Service medical 
records were negative for any complaints, findings or 
diagnosis of a left knee disorder.  A VA examination in 
February 2002 showed a diagnosis of status post left knee 
arthroscopic surgery and mild DJD.    

Private medical evidence from a State Insurance fund showed 
that the appellant had an injury while working for the Puerto 
Rico Police Department when he fell in a hole causing trauma 
to the left knee.  He underwent arthroscopic surgery to his 
left knee in February 1992.  

Service medical records were negative for any complaints, 
findings, or diagnosis of an acquired psychiatric condition.  
Private medical evidence dated in April 2000 showed a 
diagnosis of bipolar disorder secondary to a situation that 
occurred in 1995 while doing a Police enforcement operation.  
A VA examination in February 2002 showed a diagnosis of major 
depression with psychotic features related to an incident 
experienced as a State Policeman.    

In a January 2003 rating decision the RO denied entitlement 
to service connection for status post left knee arthroscopic 
surgery and mild degenerative joint disease (DJD) and for 
major depression with psychotic features.  The appellant was 
notified of the decision in January 2003.  He did not appeal, 
thus the decision became final.  

In October 2003, the appellant submitted a claim for service 
connection for a left knee disorder and a mental condition.  
The RO apparently determined that new and material evidence 
had been submitted to reopen the claim, and decided the claim 
on the merits as indicated in the March 2004 rating decision.   

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the RO in San Juan reopened the 
claim, the issues before the Board are as stated on the first 
page of the present decision.

The evidence received into the record since the January 2003 
determination that denied entitlement to service connection 
for a left knee disorder and for a psychiatric disorder 
includes a statement of medical examination and duty status 
(DA Form 2173) showing complaints of left knee pain while on 
active duty for training in February 1997 and a psychiatric 
evaluation performed in December 1993 after referral by the 
veteran's commanding officer.  In the Board's opinion, that 
evidence, presumed credible for this purpose, when viewed 
with that previously of record, is new and material evidence 
as defined by the regulation.  38 C.F.R. § 3.156(a).  It was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim and 
by itself, or in connection with the evidence previously of 
record, and does raise a reasonable possibility of 
substantiating the claim.

Accordingly, the Board concurs with the RO's finding in this 
regard, and the claim may be reopened.  38 U.S.C.A. § 5108.  
The Board will proceed to evaluate the merits of the claim.  
The appellant will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection, and has been afforded an examination 
and opportunity to present argument and evidence in support 
of his claim; moreover, the RO has considered the claim on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

III. Left knee disorder

The appellant contends that even though he hurt his knee 
while working at the Police Force, he hurt the same knee 
again working in the mess hall while on active duty with the 
National Guard.  The latter accident hurt his knee so badly 
that a Medical Board declared him not fit for duty and he was 
retired.  

Service medical records show that at a July 1984 examination 
the clinical evaluation was normal for lower extremities.  In 
October 1986, the appellant reported no change in his 
physical condition since the last examination and denied 
having any knee disability.  At a quadrennial examination in 
August 1989, the clinical evaluation was normal for lower 
extremities.  The appellant denied any knee disability.  

The appellant was seen in early January 1991 and reported 
that he fell while riding a skate board and injured a 
ligament of his knee.  He had been placed in a cast in 
December 1990 which was to be worn for eight weeks.  He had 
been told that he needed arthroscopic surgery.  An undated 
physical profile shows that the appellant was placed on light 
duty during a temporary profile which would expire in 
September 1991.  At a quadrennial examination in January 1993 
the clinical evaluation was normal for lower extremities.  It 
was noted that he had a left knee meniscectomy.  In the 
medical history report accompanying the examination, the 
appellant reported that he had been rejected for the Persian 
Gulf conflict because of his left knee and had left knee 
arthroscopic surgery and reconstruction in February 1992.  He 
reported compensation was pending for his job connected left 
knee trouble.  

In February 1995 he denied having any medical problems at 
that time or since the last periodic physical examination.  
In February 1997 while on active duty for training the 
appellant complained of pain in his left knee after lifting 
90 pounds at the Mess Hall.  Although there were conflicting 
opinions as to whether the incident had been incurred in the 
line of duty, he had been referred for an orthopedic 
evaluation where it was noted that the appellant had a 
history of a knee condition.  It was determined that he could 
do his duty and was fully fit.  Thus, these medical records 
do not show that a chronic acquired left knee disorder was 
incurred in service.  

There is no medical evidence of record that shows DJD of the 
left knee manifested to a compensable degree within one year 
of the appellant's separation from active service. Therefore 
service connection is not warranted on a presumptive basis.

Records from the State Insurance Fund show the appellant 
suffered a work-related left knee injury in June 1988 for 
which he received treatment and rest.  A later determination 
in August 1988 indicates that the appellant could continue to 
receive medical treatment for a left knee condition while he 
was working.  A private x-ray dated in August 1991 shows a 
tear at posterior third portion of medial meniscus.  The 
appellant was seen for left knee trauma at private emergency 
room in December 1990 and had treatment in January 1991 at a 
private hospital.  

Private medical evidence from the State Insurance Fund showed 
that the appellant had a fall causing trauma to his left knee 
while working for the Puerto Rico Police Department.  He 
underwent arthroscopic surgery to his left knee in February 
1992.  Also included is an undated medical note from the 
State Insurance Fund which states that the appellant had left 
knee arthroscopy with repair of meniscus last February 1992 
and at that time had residual knee effusion and pain.  He was 
to avoid prolonged standing or performing heavy work.  An 
August 1992 determination by the State Insurance Fund 
indicates that he could continue to receive treatment while 
working for a left knee sprain.  This medical evidence does 
not provide a link between a left knee disorder and the 
appellant's service.

At a VA examination of the joints in February 2002, the 
appellant related his history and symptoms.  In September 
1991 he went to the Puerto Rico State Insurance Fund since he 
stepped in a hole while working as a Policeman and suffered a 
left knee twist with a knee injury.  He underwent a left knee 
arthroscopy with partial meniscectomy in 1992 by an 
orthopedic surgeon of the Puerto Rico State Insurance Fund.  
The Puerto Rico State Insurance Fund related his left knee 
condition to his job and granted disability.  The diagnosis 
was status post left knee arthroscopic surgery and mild to 
moderate DJD of the left knee by x-rays.  

At a VA joints examination in October 2003 the appellant 
reported that he was working in the State Police Force when 
he stepped on a thin piece of wood and beneath that was a 
hole, into which his left leg fell and he experienced trauma 
to his left knee.  He had been granted 25 percent incapacity 
for this by a State Insurance Fund.  Clinical findings were 
recorded.  The examiner noted the service medical record and 
claim folder were reviewed and found no line of duty report 
for a left knee injury.  There were medical records regarding 
left knee trauma treated at an emergency room and an 
orthopedic evaluation in December of an illegible year.  
There was no medical report from the National Guard and there 
was no line of duty report.  The examiner noted that by the 
appellant's account his left knee was injured when he was 
working at the Police Force, not the National Guard.  The 
appellant also reported a trauma to both knees when he was 
riding a bicycle to the shooting range for the police force.  
He had a current left knee disability but there was no 
evidence of this injury occurring in military service and 
according to the appellant, the injury occurred while working 
with the State Police.  The appellant stated that he believed 
he was aggravated during National Guard due to marching, etc.  
The examiner opined that it was not as likely as not that his 
left and right knee conditions were directly due to the 
National Guard.

At a VA joints examination in October 2006, the appellant 
related onset of left knee pain in 1990.  He claimed that 
while in the mess hall he twisted his left knee and developed 
severe pain and swelling at Camp Santiago.  He provided a 
history of having been hospitalized in October 1992 for left 
knee arthroscopy due to posterior horn meniscus tear.  The 
clinical findings were recorded.  The problem was left knee 
pain and the diagnosis or etiology was left knee meniscus 
tear.  

The examiner noted that as shown on a line of duty form in 
February 1997 the appellant injured his left knee in the mess 
hall while unpacking some boxes of chicken and pork chops.  
There was evidence of an injury while on the Police Force 
where he injured initially his left knee and treated in the 
State Insurance Fund in August 1988, so he had a preexisting 
left knee condition prior to the event in 1997.  The 
appellant had an orthopedic evaluation at the State Insurance 
Fund in December 1990 and was treated with a long leg cast.  
A left knee arthrogram at the State Insurance Fund in August 
1991 found a medial meniscus posterior horn tear.  He had 
arthroscopic surgery on the left knee with meniscus repair in 
1992.  

The examiner stated that it was his opinion that the etiology 
of the left knee injury was in 1988 in his job as a policeman 
and was less likely as not aggravated or permanently worsened 
by the February 1997 incident during his period of ACDUTRA.  
The examiner wrote that "[h]is current left knee disability 
is the natural progression of the disease he suffered in 1988 
while working as a policeman."

The Board has carefully considered the appellant's 
statements.  He is certainly competent, as a lay person, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements are not competent medical 
evidence as to a nexus between his current left knee disorder 
and active service or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon review of the complete evidence of record, the 
Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for a left knee disorder on a direct basis 
or on aggravation of a pre-existing disorder.  The evidence 
of record shows that the appellant incurred trauma to his 
left knee while working as a policeman.  The evidence as a 
whole does not establish that a left knee disorder was 
aggravated during service within the meaning of VA law and 
regulations.  Although the appellant had complaints of left 
knee pain in February 1997 while on ACDUTRA he was found 
fully fit and returned to duty.  In addition, a VA examiner 
after review of the record and examination of the appellant 
opined that the appellant's left knee disability had not been 
aggravated or permanently worsened during the period of 
ACDUTRA in February 1997.  As a result, there is no medical 
evidence that any left knee disorder that may have existed 
prior to service underwent any chronic worsening or increase 
in severity during service.  

The VA medical opinions do not link the appellant's left knee 
disorder to an incident in service or find that his left knee 
disorder was permanently worsened by the mess hall incident 
in February 1997.  Although a left knee disorder has been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service or evidence 
demonstrating an increased severity of the disorder during 
service, if the disorder preexisted service.  No probative, 
competent medical evidence exists of a relationship between a 
left knee disorder and any continuity of symptomatology 
asserted by the appellant.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim for service 
connection for a left knee disorder must be denied.



IV. Bipolar disorder

The appellant claims entitlement to service connection for 
bipolar disorder.  He contends that his psychiatric disorder 
is secondary to a left knee disorder for which he also seeks 
entitlement to service connection.

Service medical records show that at examinations in July 
1984 and January 1993 the psychiatric evaluation was normal.  
In August 1989, no entry was made for a psychiatric 
evaluation.  In a report of medical history accompanying the 
examinations, the appellant denied having or having had any 
psychiatric symptoms.   

In December 1993 the appellant was seen for a psychiatric 
evaluation after referral by a Commanding Officer.  The 
appellant related that he worked as a cook in his company, 
but had been recently assigned to another area because of 
problems he had been having with some people from his 
company.  After evaluation, the examiner, in accordance with 
DSM III R, found no diagnosis on Axis I.  The impression was 
a healthy male.  A January 1994 memorandum from the State 
Surgeon of the National Guard indicates that a Physical 
Profile Board determined that the appellant could return to 
duty without a profile.  Thus, a chronic acquired psychiatric 
disorder is not shown in service.  

There is no medical evidence of record that shows any 
psychosis manifested to a compensable degree within one year 
of the appellant's separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.

Private medical records show diagnosis and treatment for 
bipolar disorder.  In February 2000 the appellant had been 
hospitalized for major severe recurrent depression.  After 
the hospitalization he had remained stable.  He had follow-up 
appointments for medication checks.  A private diagnostic 
assessment in April 2000 relates the appellant's symptoms to 
a situation that occurred to the appellant in 1995 when he 
was working for the Police.  From that time his nerves had 
been uncontrolled and in 1997 he was expelled from the Police 
Force for bad conduct.  In July 2000, the diagnosis was 
bipolar disorder.  In August 2000 it was noted that the 
appellant had multiple private hospitalizations for 
psychiatric treatment.  This medical evidence, however, does 
not provide a link between bipolar disorder and the 
appellant's service, to symptomatology since service, or to a 
service-connected disability.

At a VA mental disorders examination in February 2002, the 
appellant related that he retired in 1997 from the National 
Guard as he was under psychiatric treatment secondary to an 
incident that occurred as part of his work as a State 
Policeman for which he was receiving Social Security benefits 
and had a claim pending with the State Insurance Fund.  The 
examiner stated that the evidence submitted by the appellant 
himself clearly specified the development of his 
neuropsychiatric condition in relation to an incident that 
occurred during his work as a State Policeman.  The examiner 
opined there was no relationship whatsoever with the 
appellant's left knee or with National Guard service.  

At a VA psychiatric examination in October 2003, the 
appellant reported that he was first in psychiatric treatment 
in 1996 after a work related accident in 1995 and had 
continued with treatment.  A discharge summary from a private 
psychiatric hospital established a diagnosis of bipolar 
disorder, manic, in March 2000.  He had two other private 
psychiatric hospitalizations, one in 1997 and the other in 
July 2000.  He has been in ambulatory psychiatric treatment 
at a private hospital since April 2000.  

At the October 2003 VA examination, the appellant related the 
onset of his mental disorder to a traumatic incident in 1995 
when he was working with the Police Department as a 
policeman.  He developed a depressive episode which he 
reported to the State Insurance Fund and started treatment 
for depressive episode diagnosed as a bipolar disorder.  He 
was not able to continue working as a policeman since 1996 
and not been able to work in any other type of job due to his 
mental disorder.  He related his symptoms and clinical 
findings were recorded.  

The VA examiner opined that after performing a clinical 
history and mental status examination and reviewing the 
claims folder, the diagnosis was bipolar disorder.  No other 
mental disorder was found.  The onset of the first depressive 
episode was in 1996 after a work related accident suffered by 
the appellant when he was working at the Police Department as 
a policeman.  Due to this reason, the bipolar disorder was 
not related to any type of medical condition or to military 
service.  

As discussed above, although the appellant is competent, as a 
lay person, to report that as to which he has personal 
knowledge, the appellant's statements are not competent 
medical evidence as to a nexus between his current 
psychiatric disorder and active service or a service-
connected disability.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant's current bipolar 
disorder began during service or a presumptive period or is 
secondary to a service-connected disability.  There is no 
probative, competent medical evidence that the appellant's 
current bipolar disorder is linked to active service or to a 
service-connected disability.  VA examiners have opined that 
there is no link between the appellant's bipolar disorder and 
service or a left knee disorder and there is no competent, 
probative medical evidence of record showing such a 
relationship.  Moreover, although the appellant claims that 
his psychiatric disorder is secondary to a left knee 
disability which is related to service, as discussed above, 
entitlement to service connection for a left knee disability 
is not shown.  The veteran's mental disorder is shown by the 
evidence of record to be related to an incident that occurred 
while he was serving as a policeman, not to any event that 
occurred during his service.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim for service 
connection for bipolar disorder must be denied.




ORDER

The appellant having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired left knee disorder and for a chronic 
acquired psychiatric disorder, to include as secondary to a 
left knee disorder, the appeal is granted to this extent 
only.

Entitlement to service connection for a chronic acquired left 
knee disorder is denied.

Entitlement to service connection for bipolar disorder, to 
include as secondary to a left knee disorder, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


